EXHIBIT THROUGHPUT PAYMENT AGREEMENT This Throughput Payment Agreement ("Throughput Agreement') dated March 25, 2008 is entered into effective as of April 1, 2008 (the “Effective Date”), between West Texas Gas, Inc., a Texas corporation (“WTG”), and Impact International, L.L.C., an Oklahoma limited liability company (“Impact”). RECITALS A.Under a Purchase and Sale Agreement (“PSA”) dated March 25, 2008, between WTG, as Purchaser, and Reef Ventures, L.P. (“Reef Ventures”), as Seller, WTG has acquired all of the membership interests in Reef International, LLC, a Texas limited liability company, and in Reef Marketing, LLC, a Texas limited liability company. B.As a portion of the consideration for the PSA, and in exchange for WTG’s payment to Impact (at the direction of Reef Ventures, on behalf of Tidelands Oil & Gas Corporation (“Tidelands”) of $2,436,825 of the Purchase Price under the PSA, and WTG’s execution and delivery of this Throughput Agreement, Impact has agreed to: (i) cancel the promissory note from Tidelands to Impact dated May 25, 2004 (the “Indebtedness”); (ii) cancel the guaranty of the Indebtedness and related matters by Reef Ventures dated May 25, 2004; (iii) cancel the pledge agreement from Reef Ventures to Impact dated May 25, 2004; and (iv) release the Deed of
